 

--------------------------------------------------------------------------------










 


 


 
LIMITED CONSENT AGREEMENT
 
dated as of
December 1, 2009
 
Among
 
ICO, INC.,
BAYSHORE INDUSTRIAL, L.P. and
ICO POLYMERS NORTH AMERICA, INC.,
as Borrowers,
 


KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Lead Arranger, Bookrunner,
Administrative Agent and Syndication Agent


 


 




 


 

 
 

--------------------------------------------------------------------------------

 




 

LIMITED CONSENT AGREEMENT


This Limited Consent Agreement (this “Agreement”) is made as of December 1,
2009, by and among the following:
 
(i)           ICO, INC., a Texas corporation (“ICO”), BAYSHORE INDUSTRIAL, L.P.,
a Texas limited partnership (“Bayshore”), and ICO POLYMERS NORTH AMERICA, INC.,
a New Jersey corporation (“ICO Polymers,” and together with ICO and Bayshore,
the “Borrowers” and individually, each a “Borrower”);
 
(ii)           KEYBANK NATIONAL ASSOCIATION, a national banking association,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, and the
other lending institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”); and
 
(iii)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
an LC Issuer, lead arranger, bookrunner, and administrative agent (in such
capacity as administrative agent, the “Administrative Agent”).
 
RECITALS:


WHEREAS, the Borrowers, the Administrative Agent and the Lenders are parties to
the Credit Agreement, dated as of October 27, 2006, as amended by Amendment No.
1 and Waiver to Credit Agreement, dated April 25, 2007, Amendment No. 2 to
Credit Agreement, dated as of June 25, 2007, Amendment No. 3 to Credit
Agreement, dated as of October 1, 2007, Amendment No. 4 to Credit Agreement,
dated as of May 2, 2008 and Amendment No. 5 to Credit Agreement, dated as of
March 24, 2009 (as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrowers have notified the Administrative Agent and the Lenders
that the board of directors and/or shareholders of ICO plan to consider, and may
approve, a merger transaction (the “Proposed Merger”) the result of which
approval will result in a Change of Control under the Credit Agreement; and
 
WHEREAS, the approval by the board of directors and/or shareholders of the
Proposed Merger would each constitute an Event of Default under Section 8.01(j)
of the Credit Agreement.
 
THEREFORE, the Borrowers have requested, and the Administrative Agent and the
Lenders have agreed, subject to the terms and conditions set forth herein, to
consent to the approval by the board of directors and/or shareholders of ICO of
the Proposed Merger, as more fully set forth herein.  Each capitalized term used
herein and not otherwise defined herein shall have the same meaning set forth in
the Credit Agreement.
 
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as
follows:
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
1.           Consent.  Subject to Section 3 below, the Administrative Agent and
the Lenders hereby consent to the approval by the board of directors and/or
shareholders of ICO of the Proposed Merger, effective upon the satisfaction of
the conditions precedent set forth in Section 2 below, and upon the further
terms and conditions set forth herein.
 
2.           Conditions Precedent.  The consents set forth above shall become
effective upon the satisfaction of the following conditions precedent:
 
(a)           this Agreement has been executed by each Borrower, the
Administrative Agent and the Lenders, and counterparts hereof as so executed
shall have been delivered to the Administrative Agent;
 
(b)           no Default or Event of Default exists as of the date of this
Agreement;
 
(c)           the Borrowers have paid (i) to each Lender executing this
Agreement, a consent fee in the amount of $5,000 and (ii) all reasonable
out-of-pocket fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to such
date in connection with the preparation, negotiation, execution and delivery of
this Agreement;
 
(d)           all representations and warranties of the Loan Parties contained
in the Credit Agreement or in the other Loan Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Agreement, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made; and
 
(e)           each Subsidiary Guarantor has executed and delivered to the
Administrative Agent the Subsidiary Guarantor Acknowledgment and Agreement
attached hereto.
 
3.           Consent Conditional.  The consent set forth in Section 1 above
shall be revoked, automatically and without further action required by the
Administrative Agent or any of the Lenders, if (a) the Proposed Merger is not
consummated by September 1, 2010, (b) prior to or concurrently with the
consummation of the Proposed Merger, the Credit Agreement is not terminated and
all Obligations thereunder are not paid, discharged and satisfied in full,
including the reimbursement or cash collateralization of any outstanding Letters
of Credit, in each case in a manner satisfactory to both the Administrative
Agent and the Lenders or (c) any Default or Event of Default occurs.
 
4.           Representations and Warranties.  Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that:  (a) such
Borrower has the legal power and authority to execute and deliver this
Agreement; (b) the officials executing this Agreement have been duly authorized
to execute and deliver the same and bind such Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by such Borrower and
the performance and observance by such Borrower of the provisions hereof do not
violate or conflict with the organizational documents of such Borrower or any
law applicable to such Borrower; (d) no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Agreement or by the performance or observance of any provision
hereof; and (e) this Agreement constitutes a valid and binding obligation of
such Borrower in every respect, enforceable in accordance with its terms.
 
5.           Credit Agreement Unaffected.  Except as set forth herein, the
Credit Agreement remains in full force and effect and is unaffected
hereby.  Except as expressly set forth herein, this Agreement
 

  2
 

--------------------------------------------------------------------------------

 

shall not operate as a modification or waiver of any provision of the Credit
Agreement or any other Loan Document.
 
6.           Counterparts.  This Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
 
7.           Entire Agreement.  This Agreement is specifically limited to the
matters expressly set forth herein.  This Agreement and all other instruments,
agreements and documents executed and delivered in connection with this
Agreement embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Agreement, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.  There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement.
 
8.           Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.
 
(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS GOVERNS THIS AGREEMENT.  Any legal action or proceeding
with respect to this Agreement may be brought in any court located in Harris
County, Texas or in any court of the United States for the Southern District of
Texas, Houston Division, and, by execution and delivery of this Agreement, each
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Borrowers hereby further irrevocably consent to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Borrower Representative at its address for notices pursuant to Section 11.05 of
the Credit Agreement, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable
law.  Nothing herein shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrowers in any other
jurisdiction.
 
(b)           The Borrowers hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to in Section 7(a) above and hereby further irrevocably waive
and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum
 

  3
 

--------------------------------------------------------------------------------

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.
 
(Signature pages follow.)
 

  4
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.
 

 
ICO, INC.
         
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Chief Financial Officer & Treasurer
         
BAYSHORE INDUSTRIAL, L.P.
 
By:
Bayshore Industrial GP, L.L.C.
 
Its:
General Partner
             
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
ICO POLYMERS NORTH AMERICA, INC.
         
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Sr. Vice President, Chief Financial Officer &
   
Treasurer
   




 
 

--------------------------------------------------------------------------------

 


 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
         
By:
/s/ Brian A. Fox
 
Name:
Brian A. Fox
 
Title:
Assistant Vice President
   






 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as a Lender
         
By:
/s/ Chad D. Johnson
 
Name:
Chad D. Johnson
 
Title:
Vice President
   










 
 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned (collectively, the “Subsidiary Guarantors” and,
individually, “Subsidiary Guarantor”) consents and agrees to and acknowledges
the terms of the foregoing Limited Consent Agreement, dated as of December 1,
2009 (the “Agreement”).  Each Subsidiary Guarantor specifically acknowledges the
terms of and consents to the waiver set forth in the Agreement.  Each Subsidiary
Guarantor further agrees that its obligations pursuant to the Subsidiary
Guaranty shall remain in full force and effect and be unaffected hereby.
 
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH SUBSIDIARY GUARANTOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(Signature page follows.)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and Agreement has
been duly executed and delivered as of the date of the Agreement.
 





 
ICO GLOBAL SERVICES, INC.
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
         
ICO P&O, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Chief Financial Officer & Treasurer
         
ICO TECHNOLOGY, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
WEDCO TECHNOLOGY, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
President, Chief Financial Officer &
   
Treasurer
         
WORLDWIDE GP, L.L.C.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Manager, President & Treasurer
         
WORLDWIDE LP, L.L.C.
 
By:
ICO Global Services, Inc
   
Its Sole Member
       
By:
/s/ Donald E. Parsons
 
Name:
Donald E. Parsons
 
Title:
President






 
 

--------------------------------------------------------------------------------

 




 
BAYSHORE INDUSTRIAL GP, L.L.C.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
     
BAYSHORE INDUSTRIAL LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
     
ICO POLYMERS, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
     
BAYSHORE RE HOLDINGS, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
     
CHINA RE HOLDINGS, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
   






